This case is continued until the next court, the defendant seeming not to be prepared to meet the exceptions. In this respect particularly where he has entered satisfaction to a judgment, and the money accounted for does not amount to the whole debt, as it appears on record, he is not able to show, or explain, whether there were any credits, or discounts, or why it is that the whole sum stated on the record was not received or accounted. The first exceptions generally relate to the judgments, and from this apparent difficulty, and a willingness of appellant to continue this cause, and an intimation from Mr. Weils, counsel for respondent, that in the future progress of the case, he may probably pray a continuance, and from an apprehension that wrong may be done, the case is continued.